MEMORANDUM *
The United States appeals from the district court’s order granting Tom Daniel Noriega’s motion to suppress evidence seized during a search of his residence.
The mistake contained in the search warrant affidavit’s prayer did not support the district court’s finding that the magistrate failed to read the search warrant and its supporting affidavit. See United States v. Thomas, 447 F.3d 1191, 1196 n. 7 (9th Cir.2006) (“Findings of fact underlying the district court’s determination are reviewed for clear error.”) (citation omitted).
There was no error in the warrant itself or in the body of the affidavit used to establish probable cause. The “cut and paste” error in the prayer was not material to the warrant or the existence of probable cause, and the motion to suppress should have been denied. See United States v. Chavez-Miranda, 306 F.3d 973, 978 (9th Cir.2002) (“When a magistrate judge issues a search warrant for a residence, he must find a reasonable nexus between the contraband sought and the residence. In making this determination, a magistrate judge need only find that it would be reasonable to seek the evidence there. Moreover, we have recognized that in narcotics cases evidence is likely to be found where the dealers live.”) (citations and internal quotation marks omitted).
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.